Judgment of the Supreme Court, Dutchess County, dated May 2, 1967, affirmed. (Appellant’s letter of February 1, 1967 has been treated as a premature but valid notice of appeal from said judgment.) The testimony offered at the hearing on December 9, 1966 fully supports the dismissal of the writ. We note in passing that we have also reviewed the merits of the judgment of January 16, 1967 and, had it been properly before us, we would have affirmed (cf. CPLR 7002, subd. [e], par. 6; People ex rel. McAllister v. McMann, 25 A D 2d 460, 461; People ex rel. Damn v. McMann, 23 A D 2d 510, 511). Beldock, P. J., Christ, Rabin, Hopkins and Munder, JJ., concur.